DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first interface” and “a second interface” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the application publication US 2022/0075575 shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

[0036] FIG. 3 is a diagram illustrating a function configuration example of a management program 300 operating on the management apparatus 101.
[0037] Each function of the management program 300 illustrated in FIG. 3 is implemented when executed by the CPU 201.
[0038] A UI control unit 301 provides a graphical user interface used for the user to operate the management program 300. The graphical user interface is configured as a web page that can be displayed on another PC by using Hypertext Transfer Protocol (HTTP). Alternatively, the graphical user interface may be configured to be displayed on the display 211 provided to the management apparatus 101.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 9 recites the limitation “setting information which belongs to a tab other than the one selected tab and was edited on the first user interface is not transmitted to the information processing device”. However, parent claim 7 recites the limitation “transmit setting information belonging to all the plurality of tabs edited on the first user interface to the information processing device”. Therefore, claim 9 appears to contradict claim 7. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-4 and 5-15 recite the limitation "setting information".  The antecedent basis of the limitation is not clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 9, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (US 2010/0097630, hereinafter Schwartz).

Regarding claim 1, Schwartz teaches a management apparatus configured to edit multiple pieces of setting information to be set in an information processing device (computer 102; ¶¶ 0025-0037, Fig. 1), the management apparatus comprising: 
at least one memory that stores instructions (memory 106, 108; ¶¶ 0026-0027, Fig. 1); and 
at least one processor that executes the instructions to perform (processor 104; ¶ 0026, Fig. 1): 
on a first user interface, displaying a plurality of tabs in a selectable manner in which the multiple pieces of setting information are arranged on a group basis and displaying setting information in an editable manner which belongs to one selected tab of the plurality of tabs (GUI 200 with tabs 235; ¶¶ 0038-0040, Fig. 2); and 
displaying a first message related to setting information which belongs to the one selected tab and was edited on the first user interface (message 420; ¶ 0042, Fig. 4) and a second message related to setting information which belongs to a tab other than the one selected tab and was edited on the first user interface (message 720 for Color Options tab; ¶ 0045, Fig. 7).

Regarding claim 2, Schwartz teaches the management apparatus according to claim 1, wherein the at least one processor further executes the instructions to perform accepting an instruction to transmit setting information edited on the first user interface to the information processing device (Job Type instruction on GUI 200; Fig. 2), wherein the first message and the second message are displayed after the instruction is accepted (messages 420 and 720 appear in pop-ups with the respective features; ¶ 0042, Fig. 4 and ¶ 0045, Fig. 7).

Regarding claim 4, Schwartz teaches the management apparatus according to claim 2, wherein the second message includes a message notifying that setting information which belongs to a tab other than the one selected tab and was edited on the first user interface is not transmitted to the information processing device (restriction prevents user to print with certain settings; ¶ 0042, Fig. 4).

Regarding claim 5, Schwartz teaches the management apparatus according to claim 1, wherein the first message and the second message are displayed on a second user interface (messages 420 and 720 appear in pop-ups; ¶ 0042, Fig. 4 and ¶ 0045, Fig. 7).

Regarding claim 7, Schwartz teaches the management apparatus according to claim 1, wherein the at least one processor further executes the instructions to perform accepting an instruction to transmit setting information belonging to all the plurality of tabs edited on the first user interface to the information processing device (command button 215;  ¶ 0040, Fig. 2).

Regarding claim 9, Schwartz teaches the management apparatus according to claim 7, wherein the second message includes a message notifying that setting information which belongs to a tab other than the one selected tab and was edited on the first user interface is not transmitted to the information processing device (restriction prevents user to print with certain settings; ¶ 0042, Fig. 4).

Regarding claim 10, Schwartz teaches the management apparatus according to claim 7, wherein the first message and the second message are displayed on a second user interface (messages 420 and 720 appear in pop-ups; ¶ 0042, Fig. 4 and ¶ 0045, Fig. 7).

Regarding claim 12, Schwartz teaches a management system comprising (environment 100; ¶ 0025, Fig. 1): 
an information processing device (printer 128, ¶ 0030, Fig. 1); and 
a management apparatus connected to the information processing device and configured to edit multiple pieces of setting information to be set in the information processing device (computer 102; ¶¶ 0025-0037, Fig. 1), 
wherein the management apparatus has a first interface that displays a plurality of tabs in a selectable manner in which the multiple pieces of setting information are arranged on a group basis and displays setting information in an editable manner which belongs to one selected tab of the plurality of tabs (GUI 200 with tabs 235; ¶¶ 0038-0040, Fig. 2), and 
a second interface that displays a first message related to setting information which belongs to the one selected tab and was edited on the first user interface (message 420; ¶ 0042, Fig. 4) and a second message related to setting information which belongs to a tab other than the one selected tab and was edited on the first user interface (message 720 for Color Options tab; ¶ 0045, Fig. 7).

Regarding claim 13, Schwartz teaches the management system according to claim 12, wherein the information processing device is an image forming device (printer 128, ¶ 0030, Fig. 1).

Claim 14 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 14.

Claim 15 recites a non-transitory computer readable storage medium storing instructions that causes a computer to perform (¶ 0027, Schwartz) similarly to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 15.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US 2015/0234555) teaches an image processing device comprising a display device that displays a screen with multiple tabs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672